Citation Nr: 1745286	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-38 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder, to include nightmare disorder, cocaine dependence and alcohol dependence, also claimed as posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial rating in excess of 30 percent for status post left arm injury with scar, muscle group V with mild herniation and asymmetry of biceps.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1973 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   Jurisdiction of this matter was transferred to the RO in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board in connection with his appeal.  Prior to the hearing, the Veteran's counsel submitted a written statement requesting that the Veteran be granted a 70 percent initial rating for his service-connected adjustment disorder and a TDIU.  See September 28, 2017 Email Correspondence.  The representative further stated that if these claims were granted, the Veteran would withdraw his request for a hearing.  See id.  As the Board is granting a 70 percent initial rating for service-connected adjustment disorder and a TDIU, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).  


FINDINGS OF FACT

1. Throughout the appeal period the Veteran's adjustment disorder has been productive of occupational and social impairment with deficiencies in most areas due to symptoms including suicidal ideation.

2.  Throughout the appeal period the Veteran's service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment.

3.  In September 2017, prior to the issuance of a decision in the appeal, the Veteran, through counsel, withdrew his appellate claims of entitlement to an initial rating in excess of 30 percent for status post left arm injury and service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for adjustment disorder, to include nightmare disorder, cocaine dependence and alcohol dependence, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9440 (2017).

2.  The criteria for an award of TDIU have throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  

3.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claims of entitlement to an initial rating in excess of 30 percent for status post left arm injury and service connection for a right knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Rating for Adjustment Disorder

The Veteran seeks an increased rating for his service-connected adjustment disorder, to include nightmare disorder, cocaine dependence and alcohol dependence (collectively "adjustment disorder").  For the reasons set forth below, the Board finds that he is entitled to a rating of 70 percent throughout the appeal period. 

      
Applicable Law

The Veteran's adjustment disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440.  Ratings are assigned according to the manifestation of particular symptoms.
 
Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

As an initial matter, the Board observes that throughout the appeal, the Veteran has been diagnosed with adjustment disorder, nightmare disorder, cocaine dependence and alcohol dependence.  The Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt dictates that such signs and symptoms will be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the Veteran's treating physician reported that his drug use is secondary to his mental illness.  See August 2013 Statement of Dr. J.W.  This opinion was echoed by Dr. J.M., a psychologist providing a private evaluation and report, who agreed that the Veteran's drug and alcohol dependence are secondary to his service-connected psychiatric condition.  See June 2014 Report of Dr. J.M.  Thus, the Board will consider all of his psychiatric symptomatology as part of his service-connected disorder for rating purposes.  See Mittleider, 11 Vet. App. at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

      Analysis

Considering the frequency, severity, and duration of the Veteran's psychiatric symptoms, the evidence shows that his adjustment disorder has approximated the criteria for a 70 percent rating for the entire appeal period.  During this time, the Veteran's symptomatology has been primarily marked by depressed mood, chronic sleep impairment, memory loss, irritability, restricted range of affect, abnormal speech, auditory hallucinations, difficulty concentrating or staying on task, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See March 2010, October 2010 and April 2011 VA Examination Reports; see also VA Medical Records; June 2014 Report of Dr. J.M.  Significantly, the Veteran reported ongoing suicidal ideation throughout the appeal period, and his VA medical records show multiple hospitalizations due to suicidal ideation during this time.  The U.S. Court of Appeals for Veterans Claims has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas").  Although there is evidence suggesting that the Veteran's reports of suicidal ideation were exaggerated for the purpose of obtaining housing, the Veteran's treating physician and the March 2010 VA examiner noted his suicidal ideation to be an actual symptom of his service-connected disability rather than the product of malingering.  See May 2012 Statement of Dr. J.W.; see also October 2010 VA Examination Report; June 2014 Report of Dr. J.M.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a 70 percent for the Veteran's service-connected adjustment disorder throughout the appeal period.

The Veteran's counsel stated that the grant of a 70 percent rating for service-connected adjustment disorder and an award of TDIU would satisfy the Veteran's appeal.  See September 28, 2017 Email Correspondence.  Thus, the Board need not address whether higher ratings are warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Entitlement to TDIU

The Board further finds that the Veteran's service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment throughout the appeal period.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board grants a 70 percent disability rating for the Veteran's adjustment disorder.  Additionally, during the appeal period the Veteran has been service-connected for status post left arm injury rated at 30 percent, giving him a combined rating of 80 percent.  See 38 C.F.R. § 4.25.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.  

Based on the evidence of record, the Board finds that the Veteran's adjustment disorder and status post left arm injury have caused him to be unable to maintain substantially gainful employment.  The Veteran last worked in 2008.  See April 2012 and December 2015 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  The evidence of record shows that he previously worked as a laborer, mail carrier and truck driver.  See March 2010, October 2010 VA Examination Reports; see also November 2008 SSA Work History Report; December 2015 VA Form 21-8940.  He has a high school diploma and completed three years of college.  See April 2012, December 2015 VA Form 21-8940.  During the appeal period, his left arm disability has been productive of aching and cramping pain in his left arm occurring four times a day and lasting for two hours each time.  See March 2010 VA Examination Report.  The Veteran stated that during this time he cannot function.  He reported loss of strength, weakness, pain and an inability to control movement.  He further reported that his left arm disability causes him limited ability to lift and carry, and stated that he was unable to keep up with his normal work requirements due to delay because he had to wait and rest with performing tasks.  See id.  The March 2010 VA examiner noted that the Veteran was limited in the usage of his dominant left arm for pushing, pulling and operating controls.  See id.  

Additionally, his service-connected psychiatric disability has caused him to experience chronic sleep impairment, nightmares, lack of motivation, social isolation, irritability, depression, anxiety, and forgetfulness.  These symptoms hinder his ability to focus on work tasks, complete assignments or interact effectively with coworkers or supervisors.  The Veteran's treating VA physician stated that because of the myriad of difficulties associated with the Veteran's mental conditions, he has been chronically homeless and has relapsed many times, and is incapable of working.  See February 2009 and May 2012 Written Statements of Dr. J.W.  Additionally, private psychologist J.M. also opined that the Veteran's symptoms would cause him difficulty in the work place and prevent him from completing tasks.  Thus, as the evidence of record shows that the Veteran's functional impairment caused by his left arm and psychiatric disabilities will prevent him from working in the types of positions he previously held, the Board finds that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  

Withdrawn Claims

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In counsel's September 2017 correspondence, she stated that the grant of a 70 percent rating for the Veteran's adjustment disorder and TDIU would satisfy the Veteran's appeal.  See September 28, 2017 Email Correspondence.  The Board interprets this statement as a withdrawal of his appeal with regard to the claims of entitlement to an initial rating in excess of 30 percent for status post left arm injury and entitlement to service connection for a right knee disability.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.




ORDER

An initial rating of 70 percent for adjustment disorder, to include nightmare disorder, cocaine dependence and alcohol dependence is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.

The claim of entitlement to an initial rating in excess of 30 percent for status post left arm injury is dismissed.

The claim of entitlement to service connection for a right knee disorder is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


